Order, Supreme Court, New York County (Karla Moskowitz, J.), entered January 13, 2006, which denied defendant Morton’s motion for summary judgment dismissing the complaint, and order, same court and Justice, entered on or about January 13, 2006, which granted plaintiffs motion for summary judgment, unanimously affirmed, with costs.
Morton’s guaranty is absolute and unconditional, and waives “[a]ny and all defenses to payment.” This precludes his argument that the November 2001 amendment to the loan agreement impermissibly modified the guaranty (see 117-14 Union Turnpike Assoc. v County Dollar Corp., 187 AD2d 357 [1992]). Were we to reach that argument, we would uphold his advance consent in the guaranty to any modifications or amendments of *364the loan agreement (see Banque Worms v Andre Cafe, 183 AD2d 494 [1992]). Concur—Buckley, P.J., Saxe, Nardelli, Gonzalez and Catterson, JJ.